Citation Nr: 0612035	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  99-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain for the period prior to April 4, 2005, from the 10 
percent rating assigned.  

2.  Entitlement to an increased evaluation for lumbosacral 
strain for the period beginning April 4, 2005, from the 20 
percent rating assigned.  

3.  Entitlement to an increased evaluation for trochanteric 
bursitis of the right hip, currently rated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from October 1977 
to October 1980.

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 

The Board remanded the appealed claims in October 2004.  They 
now return for further review.  In the course of appeal, by a 
January 2006 rating action the RO granted a 10 percent 
evaluation for bursitis of the right hip for the entire 
appeal period from the July 10, 1997 date of claim for 
increased rating.  When last before the Board in October 
2004, the veteran had been assigned a noncompensable rating 
for that disorder for the appeal period prior to June 15, 
1999.  That was a complete grant of the claim as to that 
benefit before the Board.

Also by the January 2006 rating action, the RO granted a 
increased evaluation for lumbosacral strain for the period 
beginning April 4, 2005, thus creating separate ratings, of 
10 percent and 20 percent, respectively, for the appeal 
periods prior to and beginning April 4, 2005.  

It is noted that recent documents reveal findings of 
degenerative disc disease of the spine and arthritis of the 
right hip.  These disorders are not currently service 
connected.  If the appellant wants to raise claims as to 
these issues, he should do so at the RO.




FINDINGS OF FACT

1.  For the appeal period prior to April 4, 2005, with 
consideration of such factors as pain, pain on use, weakness, 
and fatigability, the veteran's lumbosacral strain is 
equivalent to moderate limitation of motion, or is equivalent 
to limitation of forward flexion greater than 30 degrees but 
not greater that 60 degrees; and is not equivalent to severe 
limitation of motion of the lumbosacral spine or to favorable 
ankylosis of the entire thoracolumbar spine.  Severe 
lumbosacral strain is not shown.

2.  For the appeal period beginning April 4, 2005, with 
consideration of such factors as pain, pain on use, weakness, 
and fatigability, the veteran's lumbosacral strain is 
equivalent to limitation of forward flexion greater than 30 
degrees but not greater that 60 degrees.  

3.  The veteran's right hip bursitis has been manifested by 
pain and limitation of motion with reported pain, 
fatigability, weakness, and loss of endurance, which taken 
together are approximately equivalent to limitation of 
flexion to 45 degrees.  

4.  Other significant functional impairments, including due 
to severe degenerative joint disease of the left knee and 
degenerative disc disease of the lumbosacral spine, are not 
part of the claimed disabilities, and symptoms due to these 
unrelated disorders are not a basis of rating the claimed 
disorders.  


CONCLUSIONS OF LAW

1.  For the period prior to April 4, 2005, the criteria for a 
20 percent evaluation, but no more, for lumbosacral strain, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (effective 
prior to September 26, 2003); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Codes 
5235-5243 (effective on and subsequent to September 26, 2003) 
(2005).  

2.  The criteria for an evaluation greater than 20 percent 
for lumbosacral strain for the period beginning April 4, 
2005, have not been met.  38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2005).  

3.  The criteria for an evaluation than the 10 percent 
assigned for trochanteric bursitis of the right hip are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5019-5003, 5252 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

By VCAA letters in January 2004, November 2004, and March 
2005, the veteran was informed of the notice and duty to 
assist provisions of the VCAA, and was informed of the 
information and evidence necessary to substantiate her claims 
here adjudicated.  The appealed rating action and a statement 
of the case and supplements thereto, as well as the most 
recent rating action in January 2006, further informed of the 
basis of review and of the evidentiary bases by which a grant 
of the claim could be allowed, and the reasons those 
evidentiary bases were not satisfied in this case.  By the 
VCAA letters, the veteran was informed of evidence required 
to support her claim for increased evaluations for her 
lumbosacral strain and right hip disorder for the appeal 
periods, and was informed of information and evidence that 
she should submit in furtherance of the claims.  She was also 
by these letters informed of the assistance VA would provide 
in obtaining that evidence.  She was requested to submit any 
pertinent evidence in her possession, and was asked to 
provide information about all pertinent medical evidence 
including corresponding contact information.  She was 
informed that VA would then assist him by requesting relevant 
evidence.  She was also told that it was ultimately her 
responsibility to see that pertinent evidence is obtained.  
By the appealed rating decision, and the noted statement of 
the case and supplemental statements of the case and January 
2006 rating action, the veteran was informed of development 
already undertaken, as well as evidence of record pertinent 
to her claim.  The most recent rating action in January 2006 
was a readjudication following appropriate VCAA notice and 
development assistance for the claims here adjudicated.  

The RO requested that the veteran inform of VA and private 
medical sources of evidence pertinent to her claims, but the 
veteran did not reply to those requests with information of 
any VA or private sources of treatment for her claimed 
disorder beyond those requested and obtained by the RO.  All 
available records were associated with the claims folders.  

The veteran has also submitted statements in support of her 
claims.  There is no indication that the veteran was denied 
any required opportunity to address her claims on appeal.  

The Board is also satisfied that development requested in the 
October 2004 remand has been satisfactorily completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Pertinent evidence 
was appropriately requested, and requested VA examinations of 
the claimed disabilities were conducted prior to RO review of 
the claims, including by the January 2006 rating action and 
associated January 2006 supplemental statement of the case.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.   
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since she was given ample notice and opportunity to remedy 
deficiencies in her claims.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The existence of a lumbosacral strain and 
bursitis of the right hip and a connection between service 
and those disabilities are also not in dispute.  The veteran 
was appropriately notified by the VCAA letters that her 
claims turned on the severity of her claimed disabilities 
during the appeal period.  The April 4, 2005 effective date 
for the grant of a higher, 20 percent evaluation for 
lumbosacral strain was adequately addressed by the RO, as 
based on then-document VA examination findings of increased 
severity of the lumbosacral strain.  The effective date for 
the increased rating to 20 percent assigned by this decision 
for lumbosacral strain for the period prior to April 4, 2005, 
is based on the effective date assigned by the RO, July 10, 
1997, which was the date of receipt of claim.  The veteran 
was appropriately informed of these effective dates including 
by the appealed rating action and by the statement of the 
case in April 1999.  Other effective dates for an increased 
evaluation are not relevant where, as here, grants of an 
increased evaluation are denied.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).



Ratings Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown,  
8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2005).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

As reflected by the evidentiary record including particularly 
findings of medical examiners, while the veteran complains of 
significant low back pain and radiating pain including pain 
in the hip and associated reduced functioning of the right 
lower extremity, this pain has been attributed to the 
veteran's degenerative disc disease of the low back and 
associated secondary right lower extremity radiculopathy.  As 
noted this pathology is not service connected.  To the extent 
possible, service connected pathology and non-service 
connected pathologies are separated for rating purposes.  
Thus, disc disease and other non-service connected pathology 
is dissociated from service connected pathology where 
medically possible.

Increased Rating for Lumbosacral Strain

During the pendency of this appeal, the VA's rating schedule 
for rating the back was amended, effective September 26, 
2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  The 
Board notes that where there is a change in regulatory 
criteria for rating disabilities, the regulation as it 
existed prior to the change is applicable to the veteran's 
claim for the period prior to the effective date of the 
rating change through the appeal period, and the revised 
regulation is applicable from the effective date of the 
rating change forward.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  However, a change in criteria alone 
provides no basis for a reduction, without improvement in 
symptoms.  38 U.S.C.A. § 1155.  Hence, the Board now 
considers the appealed claim under the old back rating 
criteria for the appeal period prior to September 26, 2003, 
and under the old or new back rating criteria -whichever 
warrants a higher evaluation - for the period beginning 
September 26 2003.  

Under the old (pre-General Rating Formula for Diseases and 
Injuries of the Spine) criteria effective prior to September 
26, 2003, Diagnostic Code 5292 was applicable for limitation 
of motion of the lumbar spine:  a 10 percent rating was 
assignable for slight limitation of motion; a 20 percent 
rating was assignable for moderate limitation of motion; and 
a 40 percent evaluation, the maximum schedular rating for 
this criteria, was assignable for severe limitation of 
motion.  A 40 percent rating could be assigned for favorable 
ankylosis of the lumbar spine, and a 50 percent evaluation 
could be assigned for unfavorable ankylosis of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).  

Under the prior spine rating criteria, Diagnostic Code 5295 
served to rate lumbosacral strain.  Under that code, 
lumbosacral strain with slight subjective symptoms warranted 
a noncompensable rating; lumbosacral strain with 
characteristic pain on motion warranted a 10 percent rating; 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilaterally, in 
standing position, warranted a 20 percent evaluation; and 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of these with abnormal 
mobility on forced motion, warranted a 40 percent evaluation.  
38 C.F.R. 4.71a, Diagnostic Code 5295 (2002).  

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  Under 
that rating formula, a 10 percent rating is assigned for a 
disorder of the thoracolumbar spine with flexion greater than 
60 degrees but not greater than 85 degrees, or a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees.  A 20 percent 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 
60 degrees; or if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less; or if there is favorable ankylosis of the 
entire thoracolumbar spine.  

Lumbosacral x-rays in August 1997 showed narrowing of the L5-
S1 disc with vacuum disc phenomenon, and hypertrophic changes 
at L5-S1, with degenerative disc disease at L5-S1 assessed, 
with noted slight worsening of the condition since 1992.  

Upon March 1998 VA spine examination the veteran's history 
was noted, and she complained of pain, stiffness, weakness, 
and lack of endurance in her back.  She also reported having 
pain in her back upon getting out of bed in the morning.  The 
examiner noted that she used no assistive devices.   Physical 
examination demonstrated forward flexion to 80 degrees, 
backward extension to 15 degrees, lateral flexion to 20 
degrees right and 15 degrees left, and rotation to 45 degrees 
right and 40 degrees left.  Shortness of breath was noted as 
objective evidence of painful motion of the back.  However, 
there were no paravertebral muscle spasms.  August 1997 X-
rays of the lumbosacral spine were noted, and the examiner 
diagnosed degenerative disc disease of the L5-S1 disc.  

The claims folder contains some interval treatments of the 
past several years for pain of the low back, including 
acupuncture treatments.  Pertinent findings reported were not 
significantly different than those otherwise reported herein.

At an April 2005 VA spine examination the veteran reported 
low back pain in the lumbar area radiating to the right lower 
extremity, and indicated that it was a nerve-type pain of 
variable duration, intensity, and flare-ups.  She treated the 
pain with Tylenol and aspirin, which helped alleviate the 
pain.  She reported having no additional functional 
impairments beyond pain, though she reported also having 
numbness of the feet.  She also reported having a single 
incapacitating episode requiring two to three days rest in 
bed.  She walked with aid of a straight cane with a limit of 
one-half block due to pain, and reported using a lumbosacral 
corset occasionally.  She also reported being at times 
unsteady in her walking.  Examination revealed no obvious 
pathology, and range of motion to 55 degrees forward flexion 
but with pain beyond 45 degrees (90 was normal), and 20 
degrees backward extension with pain beyond 15 degrees (30 
was normal).  Right and left lateral flexion and rotation 
were all within normal limits but with pain at endpoints of 
range of motion.  Pain, weakness, and lack of endurance were 
all noted to increase with repetitive motion.  There was 
tenderness to palpation in the lumbosacral area, and guarding 
was also noted.  The veteran demonstrated a stiff, antalgic 
posture.  Some decreased sensory and motor neural functioning 
were noted in the lower extremities.  An MRI of the 
lumbosacral spine showed mild degenerative disc 
disease/degenerative joint disease at levels L4-L5 and L5-S1 
with mild L5 retrolisthesis.  The examiner diagnosed the 
disorders as found on MRI.  

Upon VA spine examination in December 2005, the veteran's 
records and history were noted.  Neurosensory and motor 
examination were normal, stance was normal, and gait was with 
a cane due to the veteran's left knee valgus deformity but 
was otherwise normal.  The examiner opined that the veteran's 
lumbar pain could be related to spondylotic changes.  
However, the examiner opined that the veteran's degenerative 
disc disease was not likely related to her diagnosed 
lumbosacral strain.  Because the spondylitic changes have not 
been dissociated from the veteran's lumbosacral strain, the 
Board is compelled to afford the veteran the benefit of the 
doubt, and attribute her low back pain, though not her 
degenerative disc disease or complained-of radiating pain due 
to that degenerative disc disease, to her service-connected 
lumbosacral strain.  

Based on findings of pain, loss of strength, and loss of 
endurance associated with the veteran's reduced range of 
motion of the lumbosacral spine, the Board concludes that a 
slightly greater disability is indicated for the veteran's 
lumbosacral strain than would be warranted based solely on 
range of motion readings.  

The Board notes that the March 1998 spine examination 
findings appear to be consistent with the level of disability 
shown upon treatment records prior to the April 2005 VA 
examination.  (The April 2005 VA examination was conducted on 
April 4, and is the basis for the April 4, 2005 effective 
date for an increased rating for the veteran's lumbosacral 
strain.)  Treatment records include some treatment for the 
veteran's complained-of low back pain, but lower extremity 
dysfunction, particularly regarding impaired ambulation 
associated with the left knee disorder, is an emphasized 
concern within these records.  

Looking to the old rating criteria, a 10 percent evaluation 
was assignable for slight limitation of motion.  However, 
because the veteran had demonstrated pain on motion, as 
evidenced by shortness of breath, to support her complaints 
of pain, stiffness, weakness, and lack of endurance, the 
Board believes that the next-higher 20 percent evaluation is 
warranted for the rating period prior to April 4, 2005, under 
the old rating criteria for her lumbosacral strain based on 
moderate limitation of motion, with consideration of above-
noted DeLuca factors.  A still higher rating based on 
limitation of motion under the old rating criteria is not 
warranted for this period prior to April 4, 2005, since even 
considering DeLuca factors, severe limitation of motion was 
not indicated.  The disorder symptoms more closely 
approximate the criteria for the 20 percent evaluation.  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5295.  

A still higher rating is not warranted for this pre-April 4, 
2005 period under the old rating criteria based on 
lumbosacral strain since required symptoms of severe 
lumbosacral strain were not shown sufficiently to warrant a 
40 percent evaluation on that basis.  Significant findings 
such as marked limitation of forward bending and loss of 
lateral motion were not found.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  Degenerative disc disease with associated vacuum 
phenomenon has been disassociated from the veteran's 
lumbosacral strain by the December 2005 VA examiner and no 
contrary evidence supports such an association.  Hence a 
rating based on intervertebral disc syndrome under the old 
criteria is also not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The new rating criteria do not provide a basis for granting a 
still higher rating than 20 percent for the veteran's 
lumbosacral strain for the period prior to April 4, 2005.  
Even considering above-noted DeLuca factors, range of motion 
shown for the period prior to April 4, 2005 was not 
equivalent to 30 degrees or less of flexion, or to favorable 
ankylosis of the entire thoracolumbar spine.  Ankylosis has 
not been shown.  Hence, the preponderance of the evidence is 
against a still higher evaluation than 20 percent for 
lumbosacral strain for the period prior to April 4, 2005.  

Looking to the period beginning April 4, 2005, the Board 
notes that the range of motion of the lumbosacral spine was 
shown to be markedly reduced, with painless motion limited to 
45 degrees in forward flexion and 15 degrees in backward 
extension, and further disability noted due to pain, 
weakness, and lack of endurance.  Thus, these DeLuca factors 
warrant assignment of a higher rating than would be indicated 
purely by the range of motion findings.  Nonetheless, the 
Board finds that the preponderance of the evidence is against 
assignment of an increased evaluation for the veteran's 
lumbosacral strain from the 20 percent already assigned.  
Painless motion was demonstrated to 45 degrees, which is 
considerably beyond the 30 degrees required for a 40 percent 
evaluation.  Painful motion was shown beyond that point, but 
such painful motion has been considered with assignment of 
the 20 percent evaluation.  Even considering such elements as 
pain, weakness, and lack of endurance, a condition equivalent 
to that lesser degree of motion or equivalent to favorable 
ankylosis of the lumbosacral spine due to the veteran's 
lumbosacral strain is not shown.  Rather, the weight of the 
evidence is against such a conclusion, with the medical 
evidence showing that a significant portion of the veteran's 
pain and disability of the low back is attributable to her 
degenerative disc disease at L4-L5 and L5-S1 with shown 
vacuum phenomenon, and that condition has been specifically 
medically disassociated from the veteran's lumbosacral 
strain, as discussed.  Hence, under the applicable new 
criteria for disorders of the spine, the preponderance of the 
evidence is against an increased rating from the 20 percent 
assigned beginning April 4, 2005.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The preponderance of the 
evidence is against the claim to this extent, and, therefore, 
the benefit of the doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Right Hip Bursitis

The veteran's trochanteric bursitis of the right hip is rated 
on the basis of limitation of motion, under the provisions of 
degenerative arthritis.  38 C.F.R. §  4.71a, Diagnostic Code 
5019-5003 (2005).  Normal range of motion of the hip is from 
zero degrees (full flexion) to 125 degrees extension, and 
from zero degrees to 45 degrees abduction.  38 C.F.R. 
§ 4.71a, Plate II (2005).  Where extension of the leg at the 
hip is limited to 5 degrees, a 10 percent evaluation is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2005).  
Where flexion of the leg at the hip is limited to 45 degrees 
a 10 percent evaluation is assigned; where limited to 30 
degrees a 20 percent evaluation is warranted; where limited 
to 20 degrees a 30 percent rating is warranted; and where 
limited to 10 degrees a 40 percent evaluation is justified.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2005).  
Alternatively, where there is limitation of abduction at the 
hip with inability to cross the legs, a 10 percent rating is 
assigned; where hip abduction is limited to 10 degrees, a 20 
percent rating is assigned.  A 10 percent rating may be 
assigned for the hip if toe-out cannot be achieved beyond 15 
degrees due to limitation of rotation.  38 C.F.R. §  4.71a, 
Diagnostic Code 5253 (2005).  

Upon VA examination of the right hip in March 1998, the 
veteran's history was noted, and she complained of pain, 
stiffness, weakness, and lack of endurance in the hip, while 
denying swelling, heat, and giving way.  She reported that 
the pain radiated down the lateral thigh, and added that she 
treated the condition with hot pads and physiotherapy.  There 
was also no history of inflammatory arthritis, past surgery, 
or dislocation.  She also reported that pain was alleviated 
by pain medication including Percocet.  The examiner noted 
that the veteran did not use assistive or supportive devices 
or orthopedic shoes, though she reportedly used a cane only 
at night to go to the bathroom.  On physical examination, the 
veteran had range of motion to 110 degrees flexion compared 
to 120 degrees on the left, 20 degrees adduction compared to 
20 degrees on the left, 40 degrees abduction compared to 45 
degrees on the left, 50 degrees external rotation compared to 
65 degrees on the left, and 20 degrees internal rotation 
compared to 40 degrees on the left.  Unremarkable August x-
rays were noted.  The examiner assessed an essentially 
unremarkable right hip.  

An MRI of the hips conducted privately in June 1999 showed 
normal bony alignment, smooth contour of both femoral heads 
with no evidence of avascular necrosis or marrow edema, and 
no joint effusion.  Apparent joint space narrowing and 
osteophytes along the acetabular surface were noted.  The 
examiner assessed mild osteoarthritic changes.  

The claims folder contains some interval treatments of the 
past several years for pain of the right hip, including 
acupuncture treatments.  These include an exercise program 
undergone in 1999 and 2000, following which the veteran 
reported an increase in functioning of the hip.  Upon 
treatment evaluation in January 2000 range of motion of the 
right hip was to 130 degrees flexion, 40 degrees internal 
rotation, and 45 degrees external rotation.  Right hip 
strength was 5/5 in flexion and at least 4-/5 in abduction.  

VA examination of the right hip in April 2005 included review 
of the claims folder.  The veteran reported being able to 
walk with a straight cane up to one-half block. She 
complained of chronic right hip and groin pain; treatment 
with Bextra and Tylenol alleviated her symptoms.  She 
reported that standing or walking precipitated symptoms.  
Physical examination of the right hip showed flexion to 105 
degrees compared to 120 on the left (normal was 120), 
extension to 15 degrees compared to 30 on the left (normal 
was 10), and abduction to 25 degrees compared to 35 degrees 
on the left (normal was 25), abduction to 30 degrees compared 
to 35 degrees on the left (normal was 45), external rotation 
to 30 degrees compared to 35 degrees on the left (normal was 
60), and internal rotation to 40 degrees compared to 40 
degrees on the left (normal was 40).  However, pain, 
weakness, guarding, and lack of endurance increased with 
repetitive motions.  The veteran denied tenderness, edema, 
effusion, instability, redness, or heat, or none was found 
(the report is not entirely clear if these were examination 
findings or self-reported signs or symptoms).  The examiner 
noted that the veteran was able to walk with a straight cane, 
but her gait was slow and antalgic.  An MRI of both hips was 
conducted showing mild bilateral osteoarthritis.  The  
examiner assessed osteoarthritis of the bilateral hips, right 
greater than left.  

Based on range of motion findings over the rating period, a 
rating of 10 percent would only recently be warranted, based 
on limitation of flexion to 45 degrees, with more flexion 
productive of pain.  However, the Board considers DeLuca 
factors of pain, loss of strength, loss of endurance, as 
reported upon recent VA examinations, and agrees with the RO 
that the evidence supports a rating of 10 percent for the 
entire rating period.  However, the Board finds that even 
considering these factors, the preponderance of the evidence 
is against assignment of a still greater, 20 percent 
evaluation based on limitation of motion in any direction, 
even considering DeLuca factors.  As the VA spine examiners, 
as discussed above, noted, the veteran has lumbosacral 
degenerative disc disease with radiculopathy, and this has 
produced pain and limitation of functioning.  The veteran's 
diagnosed bursitis of the right hip has not been found to be 
productive of more severe limitation of functioning than that 
represented by the assigned 10 percent rating based on 
limitation of flexion any associated pain, loss of strength, 
fatigability, and loss endurance.  Hence, the preponderance 
of the evidence is against assignment of a higher rating 
based on limitation of motion of the hip, including 
consideration of DeLuca factors.  38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5019-5003, 5252.  Additionally, 
right hip flail joint has not been shown so as to warrant a 
rating on that basis.  38 C.F.R. § 4.71a, Diagnostic Code 
5254 (2005).  The 10 percent rating assigned based on 
limitation of motion and DeLuca considerations serves to 
represent all the disability associated with the veteran's 
right hip bursitis.  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating of 20 percent, but no 
more, is granted for lumbosacral strain for the appeal period 
prior to April 4, 2005, subject to the law and regulations 
governing the award of monetary benefits.  

Entitlement to an increased rating above the 20 percent 
assigned for lumbosacral strain for the appeal period 
beginning April 4, 2005, is denied.  

Entitlement to an increased rating above the 10 percent 
currently assigned for trochanteric bursitis of the right hip 
disorder.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


